DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 2 is objected to because of the following informalities: on line 7 and 11, please add -- first -- before “specified”. The suggestion is made because of dependent claim 3 recitation: “a second specified pattern”. 
Claim 4 is objected to because of the following informalities: please rewrite the claim as the following: -- wherein the data filter is programmable to select the first specified pattern. --
Claim 8 is objected to because of the following informalities: on line 7 and 9, please add -- first -- before “specified”. The suggestion is made because of dependent claim 10 recitation: “a second specified pattern”. 
Claim 11 is objected to because of the following informalities: on line 1, please delete: “the control logic”, and add -- wherein the means for controlling --.       
Claim 12 is objected to because of the following informalities: please rewrite the claim as the following: -- wherein the data filter is programmable to select the first specified pattern. –
Claim 16 is objected to because of the following informalities: on line 7 and 10, please add -- first -- before “specified”. The suggestion is made because of dependent claim 18 recitation: “a second specified pattern”.                                                                                                                                                                      
Appropriate correction is required.
Allowable Subject Matter
Claims 2-21 would be allowable if rewritten to overcome the objections, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The present invention is directed to adaptive equalizer. The closest prior art, US 2005/0078780, Chou et al disclose adaptive equalization with CDR. However, none of the prior art teach or suggest an equalizer that amplifies the higher-frequency component by a higher-frequency amplification factor and the lower-frequency component by a lower-frequency amplification factor to produce an equalized symbol pattern; an amplitude detector that detects an amplitude of the equalized symbol pattern; a data filter to detect a specified pattern in the equalized symbol pattern; and control logic coupled to the amplitude detector and the data filter, the control logic to update at least one of the higher-frequency amplification factor and the lower-frequency amplification factor in response to the amplitude of the equalized symbol pattern and the specified pattern detected by the data filter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,757,327 Fiedler disclose adaptive equalizer in a receiver. US 5,771,127 Reed et al disclose frequency synthesizer and equalizer filter in a receiver. US 2004/0208266 Lemosky disclose equalizer controlled by CDR.
This application is in condition for allowance except for the following formal matters: 
See description above. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         
September 8, 2022
/EVA Y PUENTE/                                                                                                                                                                  Primary Examiner, Art Unit 2632